Citation Nr: 1517543	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for chronic left otitis media with perforated tympanic membrane, characterized as hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for post right mastoidectomy status with chronic infection of cavity, characterized as hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 5, 1969 to July 18, 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO found that new and material evidence had not been received to reopen claims for service connection for chronic left otitis media with perforated tympanic membrane, characterized as hearing loss, and  for post right mastoidectomy status with chronic infection of cavity, characterized as hearing loss.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month. 

In April 2014, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a copy of the transcript of the hearing is of record. 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of copies of supplemental statements of the case issued by VA in February 2014 and in June 2014, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  In an October 1971 rating decision, the RO denied the Veteran's claims for service connection for chronic left otitis media with perforated tympanic membrane and secondary hearing loss, and for post right mastoidectomy status with chronic infection of cavity with secondary hearing loss. 

3.  Although the Veteran was provided notice of this rating decision in a letter dated November 1971, and perfected an appeal of the e denial with respect to the right ear, he did not initiate an appeal of the denial with respect to the left ear, and no pertinent exception to finality applies.

3.  In a November 1972 decision, the Board denied the Veteran's claim for service connection for post right mastoidectomy status with chronic infection of cavity with secondary hearing loss.  

4.  Evidence associated with the claims file since the RO's October 1971 denial, when considered by itself or in connection with evidence previously assembled, does not relate to unestablished fact necessary to substantiate the previously denied claim for service connection for chronic left otitis media with perforated tympanic membrane and secondary hearing loss, or raise a reasonable possibility of substantiating the claim.

5.  Evidence associated with the claims file since the Board's November 1972 denial, when considered by itself or in connection with evidence previously assembled, does not relate to unestablished fact necessary to substantiate the previously denied claim for service connection for post right mastoidectomy status with chronic infection of cavity with secondary hearing loss,  or raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 1971 rating decision in which the RO denied service connection for chronic left otitis media with perforated tympanic membrane is final.  38 U.S.C.A. 
§ 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  The November 1972 decision in which the Board denied service connection for post right mastoidectomy status with chronic infection of cavity is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

3.  As evidence received since the RO's October 1971 final decision is not material, the criteria for reopening the previously denied claim for service connection for chronic left otitis media with perforated tympanic membrane are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

4.  As evidence received since the Board's November 1972 final decision is not material, the criteria for reopening the previously denied claim for service connection for post right mastoidectomy status with chronic infection of cavity are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353 - 23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As regards an application to reopen a previously denied claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014). 

In this appeal, in an August 2011 pre-rating letter, the RO addressed what was necessary with respect to new and material evidence, and provided notice to the Veteran explaining what information and evidence was needed to substantiate the underlying  service connection claims, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2011 rating decision reflects the initial adjudication of the claims after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all records relevant to the Veteran's claims.  Pertinent medical evidence associated with the claims file consists of service treatment records and post-service VA treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's DRO hearing, along with various written statements provided by the Veteran, as well as his family members, doctor, and representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required. 

As regards the DRO hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO at the RO in March 2014.  The Decision Review Officer or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient. 

Here, during the March 2014 hearing, the DRO identified the issues on appeal and solicited testimony regarding the Veteran's claimed in-service injuries, the current nature of his claimed disabilities, and  as to what new information added to the record to constitute new and material evidence to reopen the s claims.  Also  discussed were the Veteran's  theories of entitlement for service connection, as well  whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the DRO did not explicitly suggest the submission any specific, additional evidence, on these facts such omission was harmless.  Notably, nothing during the hearing nothing gave rise to the possibility that any existing, pertinent evidence had been overlooked with regard to the service connection claim herein decided.  

The Board also acknowledges that the Veteran was not afforded a VA examination in connection with his claims to reopen.  However, as explained below, as the Board finds that no new and material evidence pertinent to his claims has been associated with the file since the prior, final denial of each claim, no such examination or medical opinion is required with respect to either claim.  See 38 C.F.R. § 3.159(c)(4)(iii) (2014).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for any disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, established that such was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Veteran's original claims for service connection for chronic left otitis media with perforated tympanic membrane, with secondary hearing loss (hereinafter "left ear disability"), and for post right mastoidectomy status with chronic infection of cavity, with secondary hearing loss (hereinafter "right ear disability") were denied in an October 1971 rating decision.  The evidence then of record included the Veteran's service treatment records (STRs), which reflect a notation of  bilateral hearing loss at enlistment.  The STRs document that the Veteran was hospitalized in June 1969 with a complaint of bilateral otitis media, and that he gave a history of mastoid surgery one year prior to his induction, as well as a history of bilateral middle ear disease for a number of years.  In January 1971, in connection with his claim, the Veteran underwent a VA Ear, Nose and Throat examination; the relevant diagnoses were us post right mastoidectomy with chronic infection of mastoid cavity, and chronic left otitis media with perforated tympanic membrane, as well as hearing loss secondary to both conditions.  Audiology examinations in February and July 1971 revealed mild to moderate hearing loss in the Veteran's right ear and normal hearing in his left.  Therefore, the RO determined that the Veteran's conditions pre-existed service and his claims were denied.  The Veteran was notified of the October 1971 denials in a November 1971 letter.  

Although, as explained below, the Veteran appealed the denial of service connection for right ear disability, he did not initiate an appeal with the denial as to the left ear.  Additionally, no new and material evidence relevant to the left ear claim was received within one-year appeal period following notice of the October 1971 rating decision, nor have service records subsequently been received, warranting readjudication of the claim.  See 38 C.F.R. §§ 3.156(b),(c) (2014).  Therefore, the October 1971 rating decision as to the denial of service connection for the Veteran's left ear disability is final as to the evidence then of record, and is not subject to readjudication on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

With respect to the right ear disability, , the Veteran filed a notice of disagreement with the October 1971 denial in May1972, the RO issued a statement of the case in June 1972, and the Veteran filed a substantive appeal in August 1972.   Considering the same evidence considered in the October 1971 rating decision, in the November 1972 appellate decision,  the Board determined that the Veteran's right ear disability pre-existed service, that there was no superimposed disease or injury, increase in severity, or increase in loss of hearing during service.  On those bases, the claim was denied.   Unless the Chairman orders reconsideration or one of the other exceptions to finality applies, the denial of a Veteran's claims are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In this case, the Veteran sought to reopen his claims for service connection in May 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim for service connection for the Veteran's left ear disability is the October 1971 rating decision.  The last final denial of the claim for his right ear disability is the November 1972 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512 -013 (1992).

Evidence added to the claims file since the last prior, final denial of each claim  includes VA treatment records, the transcript of the Veteran's DRO hearing, as well as various written statements provided by the Veteran, his brother, his sister and his doctor, on his behalf.  

The additional VA medical records document treatment for multiple conditions, and diagnoses related to the Veteran's ear disabilities.  However, this new evidence includes no comment or opinion that goes to the question of whether any of the disabilities affecting the Veteran's ears are in any way related to his military service. 

In a February 2013 letter, the Veteran's physician, Dr. J.T., indicated  that surgery was repeatedly performed on the Veteran due to infection.  However, the letter does not indicate when the surgeries occurred or if they were in any way related to the Veteran's service.

The Board finds that while the above-cited medical evidence is "new," in that it was not previously considered by agency adjudicate of record, it is not "material" because it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, it does not reference any aggravation of the Veteran's ear disabilities, which were found to pre-exist service, by his brief time in service, or otherwise indicate a medical relationship between any current right or left ear disability and service.   As such, the medical evidence added to the claims file since the October 1971 and November 1972 decisions does not raise a reasonable possibility of substantiating either  claim.  

The additional lay evidence received likewise does not constitute new and material to reopen either previously denied claim.  To the extent that the hearing transcript and written statements received  reflect the Veteran's and his siblings' assertions that the Veteran had ear problems in the Army and afterward, the Board points out that such assertions were before the RO at the time of the October 1971 RO decision, and the November 1972 Board decision.  As these assertions appear to be cumulative, they do not constitute "new" evidence for purposes of reopening the claim. 

The Board further notes that, to whatever extent statements by the Veteran and his siblings have been offered for the purpose of establishing that there exists a medical nexus between his ear disabilities and service, such evidence provides no basis to reopen the previously denied claims.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

As neither the Veteran, his brother or sister is shown to be other than a layperson without appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on a complex  medical matter-such as whether there exists a medical nexus between current ear disability and service.   Therefore, such assertions, alone, even if new, cannot serve as a predicate to reopen the previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for chronic left otitis media with perforated tympanic membrane, characterized as hearing loss, or to reopen the claim for post right mastoidectomy status with chronic infection of cavity, characterized as hearing loss, have not been met, and the RO's October 1971 rating decision (as to the left ear) and the Board's November 1972 decision (as to the right ear) each remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen either  finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received to reopen the service connection claim for chronic left otitis media with perforated tympanic membrane, characterized as hearing loss, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the service connection claim for post right mastoidectomy status with chronic infection of cavity, characterized as hearing loss, the appeal as to this matter is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


